—Order, Supreme Court, New York County (Carol Huff, J.), entered October 28, 1992, which after non-jury trial dismissed the complaint, granted judgment on defendants’ counterclaim for unpaid rent after setting off plaintiff’s claim for return of the security deposit, and severed and referred to the Legal Support Office defendants’ claim for attorneys’ fees, and judgment, same court and Justice, entered November 24, 1992, in favor of the defendants and against plaintiff in the amount of $94,786.89 inclusive of interest, costs and disbursements, unanimously affirmed, without costs.
Plaintiff tenant brought this action to recover a security deposit after it had vacated defendant landlord’s premises six months before expiration of the lease of its predecessor. Although plaintiff and defendant had discussed and drafted a surrender agreement that would have allowed plaintiff to vacate the premises prior to the expiration of the lease, the agreement was never signed by defendant, a requirement under the lease and also of the proposed surrender agreement itself. Thus the surrender agreement never became enforceable against defendant (General Obligations Law § 15-301). We agree with the trial court that the facts here do not support plaintiff’s claim of equitable estoppel, "the alleged reliance on the oral agreement [being nothing] more than the usual situation of parties who orally agree on a deal, intending that there shall be a written contract, and then at the point of signing, one of the parties backs out” (Youz Films v Just Born, 69 AD2d 778; see also, American Bartenders School v 105 Madison Co., 59 NY2d 716). Concur—Sullivan, J. P., Ellerin, Ross. Asch and Tom. JJ.